Exhibit 10.22(F)

CONSENT, JOINDER AND SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND FOURTH AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT, JOINDER AND SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND
FOURTH AMENDMENT TO PLEDGE AGREEMENT (this “Sixth Amendment”) is made as of this
27th day of October, 2015 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a
Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”), ENERGY SOURCE, LLC, a Rhode Island limited liability
company (“Energy Source”), and REVOLUTION LIGHTING – E-LIGHTING, INC., a
Delaware corporation (“RLT-E-Lighting”, and together with RLT, Lumificient, LIT,
Seesmart Tech, Relume, Tri-State, Value Lighting, All Around, and Energy Source,
singly and collectively, jointly and severally, “Borrowers” and each a
“Borrower”), the Guarantors party hereto, and BANK OF AMERICA, N.A., a national
banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors (other than RLT-E-Lighting) and the Lender are parties to
a certain Loan and Security Agreement, dated as of August 20, 2014 (as amended,
modified, supplemented or restated and in effect from time to time,
collectively, the “Loan Agreement”);

WHEREAS, the Obligors (other than RLT-E-Lighting) and the Lender are parties to
a certain Pledge Agreement, dated as of August 20, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, collectively, the
“Pledge Agreement”);

WHEREAS, the Obligors have advised the Lender that on February 5, 2015, the
Obligors (other than RLT-E-Lighting) consummated the RLT-L-Lighting Acquisition
(as defined below);

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the
Obligors (other than RLT-E-Lighting) should have obtained the written consent of
the Lender prior to consummating the RLT-E-Lighting Acquisition, and the
Obligors are now hereby seeking such consent; and

WHEREAS, the Lender is willing to so consent to the RLT-E-Lighting Acquisition;
provided that, inter alia, (i) RLT-E-Lighting is joined as a Borrower and an
Obligor and (ii) certain terms of the Loan Agreement and the Pledge Agreement
are modified as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Consent to the RLT-E-Lighting Acquisition. The Obligors hereby represent and
warrant to the Lender that (i) RLT, DPI Management, Inc. d/b/a E-Lighting, a
Texas corporation (“E-Lighting”) and James Shaw, an individual, entered into
that certain Asset Purchase Agreement dated as of February 5, 2015 (the
“RLT-E-Lighting APA”), pursuant to which, inter alia, RLT acquired certain
assets of E-Lighting; (ii) on March 3, 2015, the Obligors created RLT-E-Lighting
as a wholly-owned subsidiary of RLT; and (iii) RLT subsequently contributed the
assets acquired pursuant to the RLT-E-Lighting APA to RLT-E-Lighting
(collectively, the “RLT-E-Lighting Acquisition”). The Obligors further represent
and warrant to the Lender that attached to this Sixth Amendment as Exhibit “A”
is a true and complete copy of the RLT-E-Lighting APA. The Lender hereby
consents to the RLT-E-Lighting Acquisition, provided that each of the Conditions
Precedent to Effectiveness set forth in Section 10 hereof shall be satisfied,
all as determined by the Lender in its sole reasonable discretion.

3. Joinder; Grant of Security Interest. Effective as of March 3, 2015,
RLT-E-Lighting hereby:

 

  (a) acknowledges that it has received and reviewed copies of the Loan
Agreement and the other Loan Documents;

 

  (b) joins in the execution of, and become parties to, the Loan Agreement and
the other Loan Documents as a Borrower and as an Obligor, as indicated by its
respective signature below;

 

  (c) agrees to be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgments of a Borrower and as an Obligor
under the Loan Agreement and the other Loan Documents, with the same force and
effect as if it was a signatory to the Loan Agreement and the other Loan
Documents and was expressly named as a Borrower and as an Obligor;

 

  (d) pledges and grants to Lender, on behalf of itself and the other Secured
Parties, a continuing security interest in and Lien upon all Collateral, whether
now owned or hereafter acquired, and wherever located; provided, that in no
event shall the Collateral include more than 65% of the voting stock of any
Foreign Subsidiary;

 

  (e) assumes and agrees to perform all applicable duties and obligations as a
Borrower and as an Obligor under the Loan Agreement and the other Loan
Documents, to the extent RLT-E-Lighting is a party thereto; and

 

  (f)

irrevocably authorizes the Lender at any time and from time to time to
authenticate and file in any relevant jurisdiction to file any financing
statement that describes the Collateral as “all assets” or “all personal
property”, or words to similar effect, and any amendments or continuations with
respect to such financing statements, and ratify any action taken by the Lender
before the date hereof to effect or perfect its Lien on any Collateral.
RLT-E-Lighting further authorizes the Lender to file filings with the United
States Patent and Trademark

 

2



--------------------------------------------------------------------------------

  Office and United States Copyright Office (or any successor office or any
similar office in any other country) or other necessary documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by it hereunder in any Intellectual Property, without
its signature, and naming it as a debtor and the Lender as secured party.

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Material Contract” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Material Contract”: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; (b) for which breach, termination, nonperformance or failure to renew
would reasonably be expected to have a Material Adverse Effect; (c) that relates
to Subordinated Debt, or to Permitted Debt in an aggregate amount of $250,000 or
more, (d) the Tri-State Agreement, (e) the Value Lighting Merger Agreement,
(f) the All Around Merger Agreement, (g) the Energy Source Material Transaction
Documents, and (h) the RLT-E-Lighting APA.”

 

  (b) The definition of “Senior Debt” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Senior Debt” shall mean, as of the date of determination thereof, (i) the
aggregate principal and interest amount of the Obligations outstanding to the
Lender plus (ii) the aggregate amount of all Capital Leases.”

 

  (c) The definition of “Senior Leverage Ratio” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

““Senior Leverage Ratio” means the ratio of (a) Senior Debt to (b) EBITDA for
RLT and its Subsidiaries.”

 

  (d) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““Post-Sixth Amendment Obligations”: as defined in the Sixth Amendment.”

““RLT-E-Lighting Acquisition”: as defined in the Sixth Amendment.”

““RLT-E-Lighting APA”: as defined in the Sixth Amendment.”

 

3



--------------------------------------------------------------------------------

““RLT-E-Lighting Purchase Price” means the “Purchase Price” as that term is
defined in Section 1.3 of the RLT-E-Lighting APA in effect on the Sixth
Amendment Effective Date, which Purchase Price consists of $600,000 in cash
and/or Equity Interests of RLT, subject to the adjustments, if any, as set forth
in the RLT-E-Lighting APA in effect on the Sixth Amendment Effective Date.”

““RLT-E-Lighting Payment Conditions”: means the following conditions with
respect to (i) any payments of, and any adjustments to, any Cash Consideration
(as that term is defined in the RLT-E-Lighting APA) portion of the
RLT-E-Lighting Purchase Price required to be paid after February 5, 2015 to the
Seller (as that term is defined in the RLT-E-Lighting APA) pursuant to the terms
and conditions of the RLT-E-Lighting APA and (ii) any Cash Consideration paid in
lieu of any Stock Consideration (as that term is defined in the RLT-E-Lighting
APA) required to be paid after February 5, 2015 to the Seller pursuant to the
terms and conditions of the RLT-E-Lighting APA:

(a) before and after giving effect to such payment, no Event of Default shall
have occurred and be continuing;

(b) before and after giving effect to such payment, Availability shall be no
less than $5,000,000; and

(c) after giving effect to such payment, the proforma Fixed Charge Coverage
shall be at least 1.25 to 1.0.”

““Sixth Amendment” means that certain Consent, Joinder and Sixth Amendment to
Loan and Security Agreement and Fourth Amendment to Pledge Agreement, dated as
of October 27, 2015, by and among the Obligors and the Lender.”

““Sixth Amendment Effective Date”: means October 27, 2015.”

 

  (e) Section 9.2.7 of the Loan Agreement is hereby amended by adding the
following new subsection to the end thereof:

“(t) any payments of, or adjustments to, the RLT-E-Lighting Purchase Price
required to be paid in cash after February 5, 2015 pursuant to the terms and
conditions of the RLT-E-Lighting APA, unless the Borrower Agent has certified to
Lender within five (5) Business Days prior to the making of such payment, that
the RLT-E-Lighting Payment Conditions have been and will, immediately after said
payment, be satisfied.”

 

  (f) Section 9.3.2 of the Loan Agreement is hereby is hereby deleted in its
entirety and the following substituted in its stead:

“9.3.2 Senior Leverage Ratio. Maintain a Senior Leverage Ratio, tested as of the
last day of each of the following Fiscal Quarters, as follows:

 

  (a) for the Fiscal Quarter ending September 30, 2015, a maximum of 3.5:1.0,
calculated for the then-ended Fiscal Quarter and annualized accordingly;

 

4



--------------------------------------------------------------------------------

  (b) for the Fiscal Quarter ending December 31, 2015, a maximum of 3.5:1.0,
calculated for the last two ended Fiscal Quarters and annualized accordingly;

 

  (a) for the Fiscal Quarter ending March 31, 2016, a maximum of 3.5:1.0,
calculated for the last three ended Fiscal Quarters and annualized accordingly;
and

 

  (b) for the Fiscal Quarter ending June 30, 2016, and all fiscal Quarters
ending thereafter, a maximum of 3.5:1.0, calculated on a trailing twelve
(12) month basis.”

 

  (g) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “B” is hereby substituted in its stead.

5. Amendments to Pledge Agreement. The Pledge Agreement is hereby amended as
follows:

 

  (a) Schedule III to the Pledge Agreement is hereby deleted in its entirety,
and the amended and restated Schedule III to the Pledge Agreement attached
hereto as Exhibit “C” is hereby substituted in its stead.

6. Post-Sixth Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
(i) thirty (30) days after the Sixth Amendment Effective Date or (ii) each such
earlier date as noted below (collectively the “Post-Sixth Amendment
Obligations”), all in the form and substance reasonably satisfactory to the
Lender, and the Obligors further agree that any failure by the Obligors to duly
and timely comply with the Post-Sixth Amendment Obligations shall constitute an
Event of Default under the Loan Agreement; provided that the Obligors expressly
acknowledge and agree that no Accounts or Inventory of RLT-E-Lighting can be
deemed to be Eligible Accounts or Eligible Inventory (even if so otherwise
qualified as Eligible Accounts or Eligible Inventory as determined by the Lender
in accordance with the terms and conditions of the Loan Agreement) until each of
the Post-Sixth Amendment Obligations are satisfied:

 

  (a) Perfection Certificate for RLT-E-Lighting.

 

  (b) Any UCC-3 Terminations for RLT-E-Lighting as determined by the Lender to
ensure that the Lender has a first priority Lien in the Collateral of
RLT-E-Lighting.

 

  (c) Control Agreements for the Deposit Accounts and/or Securities Accounts of
RLT-E-Lighting, Energy Source and RLT-ES if determined by the Lender to be
necessary.

 

5



--------------------------------------------------------------------------------

  (d) Lien Waivers with respect to the locations utilized by RLT-E-Lighting. If,
notwithstanding the Obligors’ commercially reasonable efforts, the Obligors are
unable to timely obtain the foregoing Lien Waivers, such failure shall not
constitute a Default or Event of Default, and the Lender reserves the right to
institute a Rent and Charges Reserve for such location.

 

  (e) Execution and delivery by RLT-E-Lighting of Intellectual Property Security
Agreements to the extent reasonably determined by the Lender to be necessary
after the Lender conducts intellectual property searches of said Obligors.

 

  (f) Copies of policies or certificates of insurance for the insurance policies
carried by RLT-E-Lighting, Energy Source and RLT-ES, all in compliance with the
Loan Documents, including endorsements or amendments to such policies
(i) showing Lender as a lender’s loss payee or an additional insured;
(ii) requiring ten (10) days prior written notice to Lender in the event of
cancellation of the policy for any reason of nonpayment of premium and thirty
(30) prior written notice to Lender in the event of cancellation of the policy
for any other reason; and (iii) specifying that the interest of Lender shall not
be impaired or invalidated by any act or neglect of such Obligor or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.

 

  (g) By no later than ten (10) days after the Sixth Amendment Effective Date,
the Lender shall have received the original stock certificates of
RLT-E-Lighting, which original stock certificates shall be accompanied by stock
powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the Lender.

 

  (h) By no later than ten (10) days after the Sixth Amendment Effective Date,
the Lender shall have received the original legal opinion of Lowenstein Sandler
LLP with regard to this 6th Amendment, in form and substance reasonably
satisfactory to the Lender.

7. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that no
Event of Default exists, and nothing contained herein shall be deemed to
constitute a waiver by the Lender of any Event of Default which may nonetheless
exist as of the date hereof.

8. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute an Event of Default under the
Loan Agreement.

9. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts

 

6



--------------------------------------------------------------------------------

outstanding under the Loan Agreement or otherwise. To the extent such claims,
counterclaims, offsets, defenses and/or causes of actions should exist, whether
known or unknown, at law or in equity, each Obligor hereby WAIVES same and
RELEASES the Lender from any and all liability in connection therewith.

10. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Lender shall have received from the Obligors an amendment fee in the
amount of Two Thousand Five Hundred Dollars ($2,500.00) (the “Amendment Fee”).
The Amendment Fee shall be fully and irrevocably earned by the Lender upon
execution of this Amendment, and is non-refundable to the Obligors.

 

  (d) The Lender shall have received true and correct, fully executed copies of
the RLT-E-Lighting APA.

 

  (e) The Lender shall have received true and correct, fully-executed (as
applicable) copies of those items set forth on the Lender’s closing checklist
which has been provided to the Obligors.

 

  (f) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

  (g) The Lender shall have completed and received satisfactory results of all
Patriot Act inquiries with respect to RLT-E-Lighting.

 

  (h) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender (i) all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees, in connection with
the preparation, negotiation, execution and delivery of this Amendment and
(ii) all outstanding amounts of attorneys’ fees due prior to the Sixth Amendment
Effective Date.

11. Miscellaneous.

 

  (a)

This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an

 

7



--------------------------------------------------------------------------------

  executed signature page of this Amendment (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof; provided that the Obligors shall deliver originals of all
applicable documents referenced in this Amendment by no later than three
(3) Business Days after the Sixth Amendment Effective Date.

 

  (b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

 

[Signatures Continue on Next Page]

 

9



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President LIGHTING INTEGRATION TECHNOLOGIES,
LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President SEESMART TECHNOLOGIES, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President

 

RELUME TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President

 

[Signatures Continue on Next Page]

 

10



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ James A. DePalma

Name:     James A. DePalma Title:     President VALUE LIGHTING, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President ALL AROUND LIGHTING, L.L.C. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President ENERGY SOURCE, LLC By:  

/s/ James A. DePalma

Name:     James A. DePalma Title:     Secretary and Treasurer REVOLUTION
LIGHTING – E-LIGHTING, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President

 

[Signatures Continue on Next Page]

 

11



--------------------------------------------------------------------------------

GUARANTORS: SEESMART, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President   SENTINEL SYSTEM, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President   VALUE LIGHTING OF HOUSTON, LLC By:
 

/s/ James A. DePalma

Name:   James A. DePalma Title:   President of Sole Member ENVIROLIGHT LED, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President of Sole Member BREAK ONE NINE, INC.
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President   REVOLUTION LIGHTING TECHNOLOGIES –
ENERGY SOURCE, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Secretary and Treasurer

 

12